Action upon an accident policy for double indemnity based on the theory that an expired policy had been reinstated by the company’s acceptance of the premium after the expiration of the period of grace. The documentary evidence disclosed that the payment was made in connection with an application for reinstatement, signed by the deceased, which expressly provided that the policy was not to be deemed reinstated until the application had been favorably acted upon by the home office, and there was no proof of such favorable action. Order denying plaintiff’s motion for summary judgment and granting defendant’s cross-motion for summary judgment, and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Appeal from order denying motion for reargument dismissed as not appealable. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.